                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

BENEFITELECT, INC., an Oregon
corporation; COMMUNICATION
PARTNERS, INC., an Oregon
corporation,

                  Plaintiffs,                                 Civ. No. 6:19-cv-00797-MC

           v.                                                 OPINION AND ORDER

STRATEGIC BENEFIT SOLUTIONS
CORPORATION, a New Jersey
corporation,

            Defendant.
_____________________________

MCSHANE, Judge:

           In 2018, Plaintiffs BenefitElect, Inc. (“BenefitElect”) and Communication Partners, Inc.

(“Communication Partners”) worked with Defendant Strategic Benefit Solutions Corporation

(“Strategic Benefit”) to construct and install a computer program in Pennsylvania that would assist

state employees in obtaining insurance. The relationship soured when the parties disputed the

amount owed for the work completed. Plaintiffs filed the present action in Oregon alleging breach

of contract and other related claims, but Strategic Benefit had already filed suit in New Jersey

alleging tortious interference and seeking declaratory relief on the alleged contract between the

parties.

           Accordingly, Strategic Benefit now moves to dismiss Plaintiffs claims pursuant to the

“first-to-file” rule. However, because of jurisdictional considerations, the Court will not dismiss

1 – OPINION AND ORDER
the claims but rather stay the case to allow resolution of the New Jersey case. Thus, Defendant’s

motion to dismiss, ECF No. 18, is DENIED, but the case is STAYED until resolution of the

pending New Jersey action.

                     PROCEDURAL AND FACTUAL BACKGROUND

       BenefitElect, Communication Partners, and Strategic Benefit are corporations engaged in

the insurance benefits industry. Le Phan Decl. ¶ 4, ECF No. 20. In 2018, Strategic Benefit

contacted Plaintiffs to construct and operate a benefits computer program. First Amend. Compl. ¶

5, ECF No. 17. Plaintiffs allege that they performed as required, but that Strategic Benefit failed

to pay $312,000 on their performance. Hansen Decl., Ex. 5 ¶¶ 12–13, ECF No. 27.

       On May 1, 2019, Plaintiffs, through counsel, contacted Strategic Benefit and demanded

payment in full. Hansen Decl., Ex. 1. Plaintiffs' counsel also threatened to file suit if payment was

not received within five business days. Id. On May 3, 2019, Plaintiffs’ counsel received a response

from Lorena E. Ahumada, who at the time represented Strategic Benefit. Hansen Decl., Ex. 2. Ms.

Ahumada requested further documentation, which Plaintiffs’ counsel provided on May 6, 2019.

Hansen Decl., Ex. 3. Ms. Ahumada acknowledged receipt of the requested information. Id.

However, on May 10, 2019, Ms. Ahumada emailed Plaintiffs’ counsel to communicate that she no

longer represented Strategic Benefit and that they had retained new counsel. Hansen Decl., Ex. 4.

       On May 13, 2019, twelve days after Plaintiffs originally contacted Strategic Benefit,

Strategic Benefit filed suit in the Superior Court of New Jersey seeking declaratory relief and

tortious interference. Hansen Decl. ¶ 9. The New Jersey action has been removed to the United

States District Court for the District of New Jersey, Case No. 1:19-cv-14277-JHR-KMW. Spiegel

Decl. ¶ 5, ECF No. 19. Nine days after Strategic Benefit filed suit in New Jersey, Plaintiffs brought

this instant action in Oregon before the Court. Hansen Decl. ¶ 10.
2 – OPINION AND ORDER
        Plaintiffs have moved to dismiss the New Jersey action for improper venue or, in the

alternative, to transfer venue to this Court. Although fully briefed, the New Jersey court has not

yet decided the pending motion to dismiss.

                                    STANDARD OF REVIEW

        Prior to filing a responsive pleading, a party may assert the defense of improper venue and

move the Court to dismiss the action. Fed. R. Civ. P. 12(b)(3). When considering the motion, the

“pleadings need not be accepted as true, and facts outside the pleadings may be considered.” Doe

1 v. AOL LLC, 552 F.3d 1077, 1081 (9th Cir. 2009) (citing Argueta v. Banco Mexicano, S.A., 87

F.3d 320, 324 (9th Cir. 1996)). The Court resolves any factual conflicts in favor of the non-moving

party while also drawing all reasonable inferences in the non-moving party’s favor. See Murphy v.

Schneider Nat’l, Inc., 362 F.3d 1133, 1138 (9th Cir. 2004).

                                            DISCUSSION

        Defendant Strategic Benefit, in reliance on the “first-to-file” rule, contends that venue is

improper because the New Jersey action was initiated prior to the pending case before the Court.

In response, Plaintiffs argue that the Court should apply an equitable interest exception and deny

Strategic Benefit’s Motion to Dismiss.

        The “first-to-file” rule allows a district court to transfer, stay, or dismiss an action after a

similar suit has been filed in another federal court. Alltrade, Inc. v. Uniweld Prod.’s., 946 F.2d

622, 625 (9th Cir. 1991). Application of the first-to-file rule “turns on three factors: (1) the

chronology of the actions; (2) the similarity of the parties; and (3) the similarity of the issues.” City

Antiques, Inc. v. Planned Furniture Promotions, Inc., No. 3:14-cv-00467-SI, 2014 WL 3955216,

at *3 (D. Or. Aug. 12, 2014) (citing Alltrade, 946 F.2d at 625). “[The] ‘first to file’ rule is not a

rigid or inflexible rule to be mechanically applied, but rather is to be applied with a view to the
3 – OPINION AND ORDER
dictates of sound judicial administration.” Pacesetter Sys.’s, Inc. v. Medtronic, Inc., 678 F.2d 93,

95 (9th Cir. 1982).

        Plaintiffs concede that the three first-to-file rule factors are present. However, they argue

that equitable interests weigh against the first-to-file rule’s application. The Court has the

discretion disregard the first-to-file rule when equitable interests advise otherwise. Alltrade, 946

F.2d at 628. The Ninth Circuit has recognized three equitable considerations “under which an

exception to the first-to-file rule typically will be made”: (1) anticipatory suits; (2) forum shopping;

and (3) bad faith. Id. (citations omitted). Because Plaintiffs argue that “[Strategic Benefit’s] New

Jersey complaint was an anticipatory suit, filed in bad faith, for purposes of forum shopping,” the

Court addresses each exception in turn. Pl.’s Mem. in Opp. to Def.’s Mot. to Dismiss 4, ECF No.

26.

I. Anticipatory Suits and Forum Shopping

        As explained by Judge Mosman in this district, the anticipatory suit and forum shopping

exceptions tend to overlap with one another. See Adidas Am., Inc. v. Herbalife Int’l, Inc., No. CV

09-661-MO, 2010 WL 596584, at *2 (D. Or. Feb. 12, 2010) (“A court may depart from the first-

to-file rule if it finds that the plaintiff filed an ‘anticipatory suit’ to engage in forum shopping.”).

The anticipatory suit and forum shopping exceptions normally arise in contexts such as the one

present here, where the first filed action asks for declaratory relief. Id. (citing Inherent.com v.

Martindale-Hubbell, 420 F. Supp. 2d 1093, 1097–98 (N.D. Cal. 2006)). These exceptions protect

plaintiffs from being “deprived of [their] traditional choice of forum because defendant with notice

of an impending suit first files a declaratory relief action over the same issue in another forum.”

Inherent.com, 420 F. Supp. 2d at 1097 (quotation and citation omitted). The Court may invoke the

anticipatory suit exception if plaintiff received “specific, concrete indications that a suit by
4 – OPINION AND ORDER
defendant was imminent.” Z-Line Designs, Inc. v. Bell’O Int’l LLC, 218 F.R.D. 663, 665 (N.D.

Cal. 2003) (emphasis added) (citations omitted).

       Plaintiffs argue that the language in Strategic Benefits’ New Jersey complaint illustrates

why the first filed action is an anticipatory suit, specifically pointing to Defendant’s reliance on

pre-litigation communication between the parties. See Decl. of Le Phan, Ex. A at ¶¶ 56-59, ECF

No. 20 (heading titled “Defendants Threaten Litigation”). Further support for Plaintiffs position is

that in their first communication with Strategic Benefits, Plaintiffs indicated a specific and

concrete intent to file suit in Oregon. Hansen Decl., Ex. 1. However, Strategic Benefit counters

that because their pending claims in New Jersey are to protect ongoing business interests they have

with third parties, their suit was not anticipatory because they had a “preexisting motive for going

to court.” See City Antiques, Inc., 2014 WL 3955216, at *5 (explaining that simply seeking a

declaratory judgment does not automatically defeat the first-to-file rule) (citing Adidas Am., Inc.,

2010 WL 596584, at *2) (quoting Inherent.com, 420 F. Supp. 2d at 1097–98).

       The Court finds that while it is a close call, neither the anticipatory suit exception nor the

forum shopping exception is fully applicable here. While the Court recognizes that specific threats

of litigation were made, Strategic Benefit also provided communications prior to the concrete

litigation threat illustrating how their on-going business relationships were being harmed. Decl. of

Le Phan, Ex. A at 9, ECF No. 29 (“And please understand that this will result in our sharing this

with MetLife.”); Decl. of Le Phan, Ex. A at 5–6 (including MetLife representative on

communications regarding revenue sharing); Decl. of Le Phan, Ex. A. at 3 (writing to a MetLife

representative that “[Strategic Benefit needs] to step up to what we always discussed and agreed

to”). “Unlike a typical anticipatory suit in which only declaratory relief is sought,” Strategic

Benefit’s suit also alleges a tortious interference claim, which weighs suggests that the New Jersey
5 – OPINION AND ORDER
action is more than an anticipatory suit. Adidas Am. Inc., 2010 WL 596584, at *2. The Court is

also unpersuaded by Plaintiff’s position on forum that the convenience of the parties and witnesses

favors Oregon over New Jersey. This argument is best left to the New Jersey court because

“apprehension that the first court would fail to appropriately consider the convenience of the

parties and the witnesses should not be a matter for our consideration.” Alltrade, 946 F.2d at 628.

        Even if the Court makes reasonable inferences in Plaintiffs favor, Strategic Benefit had an

independent basis to protect their interest and could file suit in their chosen forum. City Antiques,

Inc., 2014 WL 3955216, at *5. Accordingly, the Court declines to apply either exception.

II. Bad Faith

        The bad faith exception applies if one party exploits the other party’s good faith to gain the

advantage of filing first. Therapy Stores, Inc. v. JGV Apparel Grp., LLC, No. 4:16-CV-02588-

YGR, 2016 WL 4492583, at *5 (N.D. Ca. Aug. 26, 2016) (“Bad faith is evident when the plaintiff

in the first action induces the other party to rely, in good faith, on representations made by the

plaintiff that it will not file first in order to preempt the other party from filing a suit in its preferred

forum.” (citing Girafa.com, Inc. v. Alexa Internet, Inc., No. C-08-02745 RMW, 2008 WL

4500858, at *7 (N.D. Cal. Oct. 6, 2008))). However, simply filing first for an advantage does not

automatically constitute bad faith. Id. (citations omitted).

        Plaintiffs allege that when Strategic Benefits requested more information on May 3, 2019,

they were doing so to buy time to file in New Jersey. Plaintiffs cite to Z-Line and argue that the

letters here are similar in nature. The Court does not agree. In Z-Line, the letters sent by defendant

to plaintiff explicitly discussed settlement. 218 F.R.D. at 665–66. Further, while the initial

communication between the parties in Z-Line included a deadline, this date was extended twice.



6 – OPINION AND ORDER
Id. at 666. On these grounds, the Z-Line court found that the deadline extension “was a misleading

communication.” Id.

       Plaintiffs allege that they withheld filing suit in Oregon “solely based on Ms. Ahumada’s

promise that she wanted to review information and documents before advising [Strategic Benefit]

on settlement.” Hansen Decl. ¶ 8. However, a review of the record illustrates that while Strategic

Benefit requested more information, neither party indicated a desire to settle or began settlement

negotiations. Decl. of Ahumada ¶¶ 6-10, ECF No. 30. Plaintiffs made clear in their initial letter

that only upon receipt of full payment would they consider not filing suit. Strategic Benefit simply

responded by asking for additional verification. As discussed above, Strategic Benefit still had an

independent basis to seek relief in New Jersey. Because the record is devoid of any communication

the Court considers misleading, the bad faith exception is inapplicable.

III. Remedy

        “When cases involving the same parties and issues have been filed in two different

districts, the second district court has discretion to transfer, to stay, or to dismiss the second case

in the interest of efficiency and judicial economy.” Cedars-Sinai Med. Ctr v. Shalala, 125 F.3d

765, 769 (9th Cir. 1997). While “dismissal is proper where the court of first filing provides

adequate remedies,” the Court must also consider any jurisdictional concerns in the first-filed

action. Intersearch Worldwide, Ltd. v. Intersearch Group, Inc., 544 F. Supp. 2d 949, 963 (N.D.

Cal. 2008); Alltrade, 946 F.2d at 928–29. Currently, the New Jersey court is deciding a motion to

dismiss or transfer venue that was filed on July 2, 2019. It is the Court’s understanding that the

issues raised in the motion before the New Jersey court are similar to the issues raised here.

         Accordingly, the Court STAYS this action pending the outcome of Plaintiffs’ Motion

before the New Jersey court. See U.S. Bank, N.A. v. Sun Life Assurance Comp. of Canada, No. CV
7 – OPINION AND ORDER
17-00670 BRO (ASx), 2017 WL 5957644, at *14 (C.D. Cal. June 16, 2017) (staying the case

pending outcome of a motion to dismiss or transfer on similar issues in another jurisdiction); Helix

Elec., Inc. v. Grand View Pv Solar Two, LLC, No. 15-cv-2742-BAS-JLB, 2016 WL 3092157, at

*4 (S.D. Cal. June 1, 2016) (same); Gunnar Optiks v. Mad Panda, LLC, No. 3:14-cv-1938 BTM

(KSC), 2015 WL 1013775, at *4 (S.D. Cal. March 9, 2015) (same). If the New Jersey court denies

Plaintiffs’ Motion, then the Court will grant Strategic Benefit’s Motion to Dismiss.

                                         CONCLUSION

       For these reasons, Defendant Strategic Benefit’s motion to dismiss, ECF No. 18, is

DENIED, but the case is STAYED pending resolution of the New Jersey motion to dismiss. The

parties are ORDERED to file a joint status report regarding the status of the New Jersey court’s

decision on the motion to dismiss thirty (30) days after its disposition.



IT IS SO ORDERED.



       DATED this 23rd day of December, 2019.



                                  ___s/Michael J. McShane_____
                                       Michael J. McShane
                                   United States District Judge




8 – OPINION AND ORDER
